Citation Nr: 0916428	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an effective date prior to October 1, 1995, 
for the grant of VA nonservice-connected pension benefits, 
including on the basis of clear and unmistakable error.

2. Entitlement to an effective date earlier than December 16, 
2003, for the grant of special monthly pension on the basis 
of the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active military service from September 1974 
to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Phoenix, 
Arizona and San Diego, California.  Jurisdiction over the 
case is now with the RO in Seattle, Washington.  The Veteran 
testified at a hearing held at the Seattle RO in February 
2008.  In April 2008 the case was remanded to the RO for 
further development.  

Although a fiduciary has been appointed for the Veteran, it 
is the Veteran, and not the fiduciary, who is pursuing this 
appeal.  See 38 C.F.R. § 20.301(c) (2008).



FINDINGS OF FACT

1.  The Veteran's original claim for nonservice-connected 
pension was received on October 24, 1991; at that time he met 
the disability requirement for receipt of such pension. 

2.  As of June 1993, reasonable minds could not differ as to 
the finding that the Veteran met the legal criteria for 
receipt of nonservice-connected pension.

3.  A December 1993 decision denied entitlement to 
nonservice-connected pension on the basis that it was not 
established that the Veteran met the income requirement for 
receipt of the benefit.  

4.  The July 1998 rating decision awarded special monthly 
pension on the basis of housebound status and denied special 
monthly pension on the basis of the need for aid and 
attendance; the Veteran did not appeal this decision within 
one year.   

5.  After issuance of the July 1998 decision the first 
communication of record requesting a determination of 
entitlement to special monthly pension or evidencing a belief 
in entitlement to special monthly pension is the letter from 
the Veteran's former attorney received on October 9, 2003.

6.  It is reasonably established that the Veteran met the 
criteria for receipt of special monthly pension based on the 
need for aid and attendance as of October 9, 2003.  



CONCLUSIONS OF LAW

1.  The finding in the December 1993 decision that it was not 
established that the Veteran met the income requirement for 
nonservice-connected pension constituted clear and 
unmistakable error and the decision may be revised in order 
to grant entitlement to nonservice-connected pension.  38 
U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105(a), 20.1403(a).  

2.  The criteria for entitlement to an effective date of 
October 24, 1991, but no earlier, for entitlement to 
nonservice-connected pension are met based on the revision of 
the December 1993 decision.  38 U.S.C.A. § 5110 (2002); 38 
C.F.R. §§ 3.1(p), 3.3, 3.105(a), 3.400 (2008).

3.  The July 1998 decision denying entitlement to special 
monthly pension based on the need for aid and attendance is 
final and any prior pending claim for special monthly pension 
was resolved by it.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 
2008).  

4.  The criteria for entitlement to an effective date of 
October 9, 2003, but no earlier, for entitlement to special 
monthly pension based on the need for aid and attendance are 
met.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. §§ 3.1(p), 3.3, 
3.155, 3.352(a), 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for an earlier effective date 
for nonservice-connected pension, given the favorable outcome 
detailed below, an assessment of VA's duties under the VCAA 
is not necessary.  Additionally, the Board notes that the 
claim is primarily one for CUE and that the VCAA does not 
apply to such claims.  See Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (regarding clear and unmistakable error claim 
as to a prior final RO decision); Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) (citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE").

Regarding the Veteran's claim for an earlier effective date 
for special monthly pension, the Board notes that the Veteran 
is challenging the initial effective date assigned following 
the grant of special monthly pension.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
473, 490-91.  The Board finds that the logic of Dingess is 
equally applicable to this case.  A May 2004 letter provided 
the Veteran legally sufficient VCAA notice in regard to 
entitlement to special monthly pension based on the need for 
aid and attendance prior to the award of this benefit by the 
July 2004 rating decision.  Consequently, VA's duty to notify 
in regard to the claim for an earlier effective date for 
special monthly pension was satisfied by this July 2004 
letter.  Id.  The Board also notes that general notice of how 
VA assigns effective dates and what types of evidence might 
support a claim for an earlier effective date was included in 
the October 2008 statement of the case.   

Regarding VA's duty to assist, the RO has obtained available 
medical and lay evidence.  Additionally, the Veteran has been 
provided with VA examinations.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.  



II.  Factual Background

In October 1991 the Veteran filed a claim for nonservice-
connected pension, which was received on October 24, 1991.  
On the form he indicated that he was not currently receiving 
any income.  

An October 1991 VA examination for housebound status or 
permanent need for regular aid and attendance conducted at 
James A. Haley VA Hospital in Tampa shows that the Veteran 
was status post craniotomy for brain abscess.  The Veteran 
was found to have no difficulty performing daily living 
skills.  He did have periodic bowel incontinence, which he 
denied.  He had no difficulty in his lower extremities or in 
his spine, trunk or neck.  He had had a brain abscess in the 
right parietal occipital area.  This had resulted in severe 
memory loss and he was noted to require supervision to keep 
from getting lost.  He was not able to use cues such as signs 
or maps to assist himself.  He was unable to remember where 
he was going or where he came from.  He also had a left-sided 
visual defect.  The diagnoses were status post craniotomy for 
brain abscess and cognitive deficit.   

In an October 1991 statement the Veteran requested that his 
father act as his fiduciary.  

An August 1992 record shows that the Veteran failed to report 
for a VA examination.   

In a February 1993 rating decision, the Phoenix RO found that 
the Veteran met the disability requirements for nonservice-
connected pension (100 percent) but not the requirements for 
special monthly pension benefits based on housebound status 
or the need for aid and attendance.  Regarding special 
monthly pension benefits the decision noted that the Veteran 
had undergone the October 1991 examination where it was found 
that he had no difficulty with the extremities or with 
performing daily living skills and that he could walk without 
the assistance of another person (although he needed 
assistance outside the unit due to memory problems).  Also 
the decision specifically indicated that Veteran had failed 
to report for a VA examination to evaluate whether he met the 
special monthly pension requirements. 

In a February 1993 letter the RO asked the Veteran to report 
all income he received and expected to receive from November 
1991 to October 1992 and all the income he expected to 
receive from November 1992 to October 1993.  The RO included 
with the letter an Improved Pension Eligibility Verification 
Report (EVR) form on which the Veteran could report his 
income.  

In June 1993 the RO received the Veteran's EVR form.  The 
Veteran indicated that he had not worked in the past 12 
months and also that he had no current monthly income.  
Additionally, he reported that he had received no income 
other than monthly income from November 1, 1991 to October 
31, 1992.  The Veteran left blank the part of the form 
pertaining to expected total income from November 1, 1992, to 
October 31, 1993.  In a statement accompanying the EVR the 
Veteran noted that it had been over a year since he had been 
released from the hospital after his craniotomy and he had 
not been able to work at all due to memory problems.  He was 
basically homeless and broke.   

In a July 1993 letter the RO informed the Veteran that it was 
arranging for a physical examination for him. 

A subsequent August 1993 record shows that the Veteran failed 
to report for the examination.  

In August 1993 the RO sent the Veteran a copy of the EVR form 
he had submitted in June 1993.  On the copy the RO circled in 
red the small section asking for expected income from 
November 1992 to October 1993.  In an accompanying letter the 
RO asked the Veteran to fill out the portion of the form 
circled in red.  The letter noted that if the RO did not 
receive the requested information within one year of the date 
of the letter that benefits might not be paid on the basis of 
his pending claim. 

In an October 1993 decision the RO again denied entitlement 
to special monthly pension benefits.  The decision noted that 
the Veteran had not appeared for scheduled VA examinations 
and that if he made himself available for examination the 
claim would be reconsidered.  

In a December 1993 decision the RO found that since it had 
not received the information previously requested, the 
Veteran's claim for nonservice-connected pension needed to be 
disallowed.  The RO noted that if it did not receive the 
needed information within one year from the date of the 
previous request benefits might not be paid on the basis of 
the Veteran's pending claim.  

In September 1995 the Veteran submitted another application 
for compensation or pension.  On the form the Veteran 
reported that he did not have any source of income.  

A November 1995 record shows that the RO was arranging for VA 
examination in relation to the Veteran's claim for special 
monthly pension.  A subsequent December 1995 note shows that 
the Veteran failed to report for the examination.

A December 1995 rating decision continued entitlement to 
nonservice-connected pension but denied entitlement to 
special monthly pension, noting that such entitlement was not 
shown by the evidence of record and the Veteran had failed to 
report for the examination.  The decision noted that the 
effective date for the award of pension benefits had been 
October 24, 1991 but that pension benefits had never been 
awarded for a variety of reasons to include changes of 
address and failure to furnish requested income information.  
Income information was received from the Veteran in September 
1995.  The decision also noted that the issue of entitlement 
to special monthly pension could be reconsidered if the 
Veteran notified the RO of his willingness to undergo a VA 
examination and if he did in fact report for the examination.    

In an October 1996 communication, the Veteran's 
representative at the time, the American Legion indicated 
that the Veteran wished reconsideration of his application 
for special monthly pension on the basis of the need for aid 
and attendance.  It was noted that the Veteran's condition 
had not improved since October 1991 and that he was willing 
to report for any required examinations.  It also noted that 
his memory was the reason he had missed examinations in the 
past.  He was unable to retain information long enough to 
complete tasks.  

On December 1996 VA psychiatric examination the diagnosis was 
severe memory deficit and affective disturbance secondary to 
craniotomy and brain abscess.  The Veteran was found to have 
judgment to adequately care for himself in a broad sense but 
was not employable due to the severity of his organic mental 
disorder.  

On December 1996 VA general medical examination the pertinent 
diagnosis was status post cerebral abscess in 1991 with 
residual short and long term memory impairment, hearing and 
visual problems, disturbance of coordination and incontinence 
of stool and urine daily.  There was also definite mild 
disturbance of equilibrium noted.  The Veteran usually lost 
his way when he went out as he had a memory disturbance.  

A January 1997 rating decision denied entitlement to special 
monthly pension, finding that the evidence of record did not 
show that the Veteran was confined to his immediate dwelling 
due to disability or that he was unable to protect himself 
from the hazards of daily life due to disability. 

An April 1997 rating decision found that the Veteran had not 
filed a well grounded claim for special monthly pension.  

On March 26, 1998 the RO received a claim from the Veteran 
for special monthly pension.  The Veteran indicated that he 
felt that his disabilities were so severe that he needed 
assistance with daily living.  

On June 1998 VA examination the diagnoses were residuals of 
brain abscess, poor vision and hearing, history of left 
hemiansopia, ansomia, possible bilateral carpal tunnel 
syndrome, tinnitus, poor memory and history of mild loss of 
equilibrium, bowel/bladder incontinence and organic brain 
syndrome.  The examiner found that the Veteran did require 
the personal health care services of a skilled provider.  The 
examiner thought that without a friend helping him, the 
Veteran would probably be in a nursing home.  

A July 1998 rating decision awarded entitlement to special 
monthly pension based on being housebound effective March 26, 
1998 but denied entitlement to special monthly pension based 
on the need for aid and attendance.    

In an October 2003 letter the attorney representing the 
Veteran at the time filed a "Notice of Disagreement" with 
the October 1993 rating decision and with the December 1993 
decision.  The attorney noted that the Veteran had asked VA 
to appoint his father as fiduciary in October 1991.  He also 
argued that the Veteran had not received the August 1993 
letter from the RO, the October 1993 rating decision or the 
December 1993 decision.  Accordingly, because the Veteran had 
not actually received notice of these actions until the 
attorney had received a copy of the claims file in August 
2003, the "Notice of Disagreement" filed by the attorney 
was well within the one year period available to file an NOD 
after actual receipt of the applicable decisions.  

A December 16, 2003 VA Nurse Practitioner visit produced 
diagnostic assessments of brain injury, memory deficit, 
history of seizures, hypertension, non-insulin dependent 
diabetes and incontinence of feces and urine.     

In January 2004 the attorney submitted a September 2004 VA 
report of examination for housebound status or permanent need 
for regular aid and attendance completed by a VA nurse 
practitioner. 

On May 2004 VA examination the pertinent diagnostic 
impressions was dementia secondary to brain abscess and poor 
vision.  The examiner found that the Veteran required the 
services of a skilled health care aide, without which he 
would require hospital, nursing home or other institutional 
care.  

In a July 2004 statement the Veteran requested that his 
sister be appointed as his fiduciary.   

A July 2004 rating decision granted entitlement to special 
monthly pension based on the need for aid and attendance 
effective December 16, 2003. 

In a November 2004 letter the Veteran's former attorney 
indicated that he had withdrawn his power of attorney.  

In a May 2006 letter the Veteran argued that he had provided 
sufficient information pertaining to his income as of June 
1993 to warrant the granting of his claim for nonservice-
connected pension as of that date.  

In a February 2008 statement the Veteran's representative 
indicated that VA had made a clear and unmistakable error 
when it failed to assign an effective date of October 24, 
1991, for the Veteran's award of nonservice-connected pension 
as the medical and financial evidence of record at the time 
showed that he met both the income and disability 
requirements for receipt of such pension as of that date.    

At the February 2008 Board hearing the Veteran's 
representative noted that because the Veteran was 
hospitalized in October 1991 VA already had access to his 
financial information as of that time.  

In a July 2008 statement the Veteran's representative argued 
that the RO had access to sufficient information to award 
entitlement to nonservice-connected pension in 1993, with an 
effective date of October 24, 1991.  Consequently, failure to 
make such an award constituted clear and unmistakable error.  

In a March 2009 post remand brief the appellant's 
representative contended that equitable tolling should apply 
to both of the Veteran's claims due to his cognitive disorder 
on the basis of either mental incapacity or extraordinary 
circumstances.  In particular, the representative argued that 
tolling should be applied in relation to the timeliness of 
his disagreement with the denial of benefits. 

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of pension and 
of special monthly pension is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

There are two statutory exceptions to the finality of an 
unappealed RO decision, (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication." Id.  

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.   38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Only a request for revision premised on CUE could result in 
the assignment of an effective date earlier than that 
assigned by a final decision.  Rudd v. Nicholson, 20 Vet.App. 
296 (2006). 

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
decision maker, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  "Claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.   To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

"A subsequent final adjudication of a claim which is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim.  The later disposition, denying the claim on its 
merits, also decides that the earlier claim must fail."  
Williams v. Peake, 521 F.3d 1348, 1350.

For the purposes of determining whether a claimant filed a 
timely appeal, equitable tolling is available where a Veteran 
is able to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs or unable to function in society.  
Barrett v. Principi 363 F.3d 1316 (Fed. Cir. 2004).  Further, 
the burden of proof is on the Veteran to show that the 
failure to file an appeal was the direct result of a mental 
illness.   Claiborne v. Nicholson 19 Vet. App. 181, 184 
(2005).  Thus the Veteran holds the burden of submitting 
competent medical evidence showing that he was mentally 
incapable of filing an appeal with regard to those prior 
decisions.  Claiborne, 19 Vet. App. 181, 184 (2005).  

Equitable tolling may also be available in extraordinary 
circumstances.   McCreary v. Nicholson, 19 Vet. App. 324, 332 
(2005).  For such tolling to be warranted, a three part test 
must be met.    First, the extraordinary circumstance must be 
beyond the appellant's control.  Second, the appellant must 
demonstrate that the untimely filing was a direct result of 
the extraordinary circumstances.  See Barrett, 363 F.3d at 
1321.  Third, the appellant must exercise "due diligence" 
in preserving his appellate rights.  McCreary 19 Vet. App. 
324, 332 (2005).

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a Veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
Veteran's willful misconduct.  Section 1521 further provides 
for an increased special monthly pension, when an otherwise 
eligible Veteran is in need of regular aid and attendance or 
is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see 
also 38 C.F.R. §§ 3.351(b), (c), and (d).  One prerequisite 
to entitlement is that the Veteran's income not exceed the 
applicable maximum pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the Veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23(a), (b), 
(d)(4).    

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.   See 38 U.S.C.A. §§ 1502(b); 38 C.F.R. 
§ 3.351(b).  The Veteran will be considered to be in such 
need if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).  38 C.F.R. § 3.351(b).

The following basic considerations are critical in 
determining the need for the regular A&A of another person: 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of the Veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be 
found to exist before a Veteran meets the criteria for 
needing the regular A&A of another person.  The particular 
personal function, which the Veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Earlier effective date for nonservice-connected pension

In the July 2008 statement the Veteran's representative 
essentially alleged clear and unmistakable error in the 
December 1993 decision.  The representative essentially 
argued that the evidence of record as of the Veteran's June 
1993 submission reasonably established that he did not have 
any income.  Thus, the RO should have simply granted 
entitlement to nonservice-connected pension at that time 
rather than seeking additional income information from the 
Veteran.

Examining the record the Board finds that as of June 1993 
there was clearly sufficient evidence of record to allow the 
RO to grant entitlement to pension benefits.  The Veteran had 
already been found to meet the disability requirement for 
receipt of pension and the Veteran's June 1993 EVR report 
clearly shows that he was not receiving any income currently 
and hadn't received any income during the time frame between 
November 1, 1991, and October 31, 1992.  In addition the 
Veteran's June 1993 statement indicated that he had not been 
able to hold a job due since being released from the hospital 
due to his memory problems and that he was currently homeless 
and broke.  Thus, the Veteran had provided the RO with 
information showing that he had not received any income from 
the time his claim was received in October 1991 up until the 
present (i.e., June 1993) and that he had no prospect for 
obtaining any income going forward other than the receipt of 
VA pension.  

Given the receipt of this information, the Board finds that 
reasonable minds could not differ as to whether the Veteran 
met the legal criteria for receipt of nonservice-connected 
pension benefits as of June 2003.  38 C.F.R. § 20.1403(a).  
He clearly met the disability criteria and because he was not 
receiving any income, it was equally clear that he met the 
income criteria.  Therefore, his claim for pension should 
have been allowed at that point as he had demonstrated that 
he met both of the necessary requirements.  Id.  
Consequently, the disallowance of the Veteran's pension claim 
by the December 1993 decision on the basis of a lack of 
income information constitutes clear and unmistakable error.  
Id.  Accordingly, the decision must be revised to allow for 
an award of VA pension benefits.  38 C.F.R. § 3.105(a).   

As a result of the revision of the December 1993 decision, an 
earlier effective date may be assigned for the award of 
pension benefits.  As noted above, the effective date of an 
evaluation and award of pension is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  In the instant case, the Veteran's claim 
for pension, was received by the RO on October 24, 1991.  As 
the evidence clearly shows that the Veteran was disabled for 
pension purposes as of this date and met the applicable 
income criteria, it marks the appropriate effective date for 
receipt of pension benefits.  Id.  An earlier effective date 
is not warranted as there is no indication in the record that 
a claim for pension was received prior to October 24, 1991.  
Id.

The Board notes that additional arguments have been advanced 
on behalf of the Veteran regarding entitlement to an earlier 
effective date for the award of nonservice-connected pension.  
These arguments need not be addressed, however, as they have 
sought an effective date identical to the one being granted 
(i.e. October 24, 1991, the date the Veteran's original claim 
for pension was received) and there is no basis in the law 
for assigning an effective date earlier than the date of 
receipt of the original claim.  Id.  Inasmuch as these 
additional arguments are applicable to the Veteran's claim 
for an earlier effective date for special monthly pension, 
they are addressed in the analysis below.      

Earlier Effective Date for Special Monthly Pension on the 
basis of the need for aid and attendance

As noted above, the current effective date assigned for the 
award of special monthly pension based on the need of aid and 
attendance is December 16, 2003.  The Veteran has essentially 
argued that the effective date of this award should date back 
to October 24, 1991, when his claim for nonservice-connected 
pension to include special monthly pension was first filed.  
The Board notes that the Veteran's special monthly pension 
claim on the basis of the need for aid and attendance was 
subject to prior denial by February 1993, October 1993, 
December 1995, January 1997 and July 1998 decisions.  The 
Veteran did not appeal these decisions within one year, 
making them final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
As noted above, only a request for revision premised on CUE 
could result in the assignment of an effective date earlier 
than that assigned by a final decision.  Rudd v. Nicholson, 
20 Vet.App. 296 (2006).  Neither the Veteran nor his 
representative has alleged CUE in relation to the Veteran's 
claim for earlier effective date for special monthly pension.  
Accordingly, there is no basis in the record for assigning an 
effective date prior to July 1998 for special monthly pension 
based on the need for aid and attendance.  Rudd, 20 Vet.App. 
296 (2006).

The Veteran, through his former attorney and his current 
representative, has advanced a couple of arguments as to why 
the prior decisions pertaining to special monthly pension are 
not final.  First, the former attorney argued that the 
October 1993 decision pertaining to special monthly pension 
is not final because the RO did not take appropriate measures 
to ensure that the Veteran received notice of the decision 
and the record does not show that the Veteran actually 
received notice of it.  Consequently, the attorney claimed 
that the Veteran's claim for special monthly pension remained 
pending and could be appealed by the attorney's October 2003 
NOD.   

Even if the Veteran's former attorney is correct that the 
special monthly pension claim did remain pending after the 
October 1993 rating decision, the RO issued the subsequent 
July 1998 decision, which granted special monthly pension on 
the basis of housebound status but denied special monthly 
pension on the basis of the need for aid and attendance.  
This latter decision represents a subsequent final 
adjudication of a claim (i.e., the claim for special monthly 
pension), which is identical to the alleged pending claim.  
Thus, this later final denial of special monthly pension on 
the basis of the need for aid and attendance terminates any 
pending status that may have existed for earlier claims and 
also indicates that the earlier claims must fail.  Williams 
v. Peake, 521 F.3d 1348, 1350.  Accordingly, the Board finds 
that there are no pending claims for special monthly pension 
in the record prior to the July 1998 rating decision.  The 
Board also notes that neither the Veteran, his former 
attorney or his representative has contended that notice of 
the July 1998 decision was not received or that the decision 
is otherwise not final.  

The Veteran's representative also more generally argues that 
equitable tolling should be applied in the instant case, 
including in regard to the Veteran not filing timely NODs 
with the rating decisions pertaining to entitlement to 
special monthly pension.  The representative essentially 
alleges that the Veteran's failure to file timely appeals was 
the direct result of his cognitive impairment, which can 
either be classified as mental incapacity or as an 
extraordinary circumstance.  In this regard, the Board finds 
that because the Veteran's cognitive problems clearly involve 
significant mental disability, the holding in Barrett should 
be applied to determine whether equitable tolling is 
warranted.  Barrett, 363 F.3d 1316 (Fed. Cir. 2004).  It is 
clear from the record that the Veteran has considerable 
continued mental impairment, including significant memory 
problems.  There is no medical or other objective evidence of 
record, however, showing that the Veteran's failure to file 
timely NODs or to otherwise take the necessary actions to 
proceed with his claims is the direct result of this mental 
impairment that rendered him incapable of rational thought or 
deliberate decision making, or incapable of handling his own 
affairs or unable to function in society.  Barrett v. 
Principi 363 F.3d 1316 (Fed. Cir. 2004); Claiborne v. 
Nicholson 19 Vet. App. 181, 184 (2005).  In the absence of 
such evidence, the Board has no basis for finding that 
equitable tolling is warranted in regard to any aspect of the 
Veteran's claims for special monthly pension.  See Claiborne, 
19 Vet. App. at 184 (The Veteran holds the burden of 
submitting competent medical evidence showing that he was 
mentally incapable of filing an appeal).      

Given that CUE has not been alleged and there is no basis in 
the record for equitable tolling or for finding that the July 
1998 decision is not final, the remaining analysis is limited 
to whether an effective date after July 1998 but before 
December 16, 2003, is warranted for the award of special 
monthly pension based on the need for aid and attendance.  As 
noted above, the effective date for an award of pension or 
special monthly pension is generally the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  After the July 1998 rating 
decision, the earliest communication of record, which can be 
construed as a claim for special monthly pension is the 
October 2003 statement by the Veteran's former attorney 
indicating disagreement with the October 1993 rating 
decision.  Because the October 1993 decision denied 
entitlement to special monthly pension, the October 2003 
statement, by disagreeing with this decision, evidenced a 
belief in entitlement to this benefit.  38 C.F.R. § 3.1(p). 

The Board also finds that as of the receipt of the statement 
by the RO on October 9, 2003, it was reasonably shown that 
the Veteran was in need of aid and attendance.  The May 2004 
VA examiner specifically found that the Veteran required the 
services of a skilled health care aide, without which he 
would require hospital, nursing home or other institutional 
care; and the earlier medical evidence of record tends to be 
consistent with this May 2004 finding.  Consequently, it is 
reasonably established that as of October 9, 2003, the 
Veteran had mental incapacity, which required care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  38 C.F.R. § 
3.352(a).  Accordingly, an effective date of October 9, 2003, 
for entitlement to special monthly pension based on the need 
for aid and attendance is warranted as entitlement to the 
benefit had arisen as of that date and the instant claim for 
the benefit was received on that date.  38 C.F.R. § 3.400.  
An earlier effective date is not warranted as it is not shown 
that a claim for the benefit was received at any time after 
the July 1998 rating decision but prior to October 9, 2003.  
Id.  


ORDER

An effective date of October 24, 1991 (but no earlier) is 
granted for the award of entitlement to nonservice-connected 
pension.   

An effective date of October 9, 2003 (but no earlier) is 
granted for the award of entitlement to special monthly 
pension based on the need for aid and attendance. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


